Citation Nr: 1449664	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-39 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include a displaced intervertebral disc.

2.  Entitlement to service connection for a leg disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his father



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The appellant served with the Arkansas Air National Guard from May 1982 to October 2004.  He had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including verified periods of ACDUTRA from May 1983 to February 1985 and from June to October 1988.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The appellant testified before the undersigned at a September 2009 videoconference hearing.  A transcript of the hearing has been associated with his claims folder.

In May 2010, the Board remanded these matters for further development.


REMAND

The appellant claims that he has a current back disability that is related to back problems he experienced while serving in the Air National Guard as well as exposure to "Gs" while flying fighter jets on numerous occasions.  He also contends that he has a current bilateral leg disability that is related to his claimed back disability.  His medical records suggest that he has a current right hip disability and a potential neurologic disability of the lower extremities.

Service treatment records indicate that on January 20, 1984 during a period of verified ACDUTRA, the appellant began to experience back spasms and pain while at a gymnasium.  An examination revealed spastic kyphosis of the spine and a palpable defect.  He was diagnosed as having low back pain, a low back strain, and a muscular spasm of the right mid-back.  He was re-examined three days later due to right mid-back pain and examination revealed that there was full range of spinal motion and that the spine was non-tender to palpation and motion.  A diagnosis of a resolved muscle spasm of the right middle back was provided.

Service treatment records also include October 1987 reports of treatment for back pain following an F-4 flight.  This injury occurred during a period of inactive duty training (INACDUTRA).  Specifically, the appellant began to experience sudden pain in the right thoracic erector spinae muscle group while "pulling 5 Gs" during the flight.  The pain continued during bomb passes and was worse while "pulling Gs" and on deep inspiration.  It was noted that the injury must have been induced by a combination of his body position in the cockpit and superimposed G forces.  He was diagnosed as having a probable back muscle strain.

In addition to the documented back injuries while serving with the Air National Guard, there is also evidence of a back injury outside of military duty.  In March 1999, the appellant began to experience back symptoms while employed as a commercial airline pilot.  He was unloading baggage at an airport when the symptoms began.  Medical records reflect that the appellant has been treated for various back problems in the years since the March 1999 injury, but he contends that the 1999 injury was merely a continuation of the back problems that he experienced while flying with the Air National Guard.

In its May 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the appellant for a VA examination to assess the nature and etiology of his current back and leg disabilities.  The examiner was instructed to provide opinions as to the etiology of both claimed disabilities.

A VA examination was conducted in October 2010, but the claims file was not available for review at the time of the examination.  The appellant was diagnosed as having degenerative joint disease of the lumbar spine and a right hip strain.  The advanced practice nurse who conducted the examination concluded that an opinion as to whether the appellant's current back disability was related to service could not be provided "without resort to mere speculation."  The examiner explained that there were no service treatment records available for review, but that the service treatment record notations of a previous VA examination were reviewed and noted.  The appellant had a history of a bulge and a small non-surgical herniated nucleus pulposis listed, but these did not represent a debilitating process as he was able to return to duties and resume flying status.  There was no further explanation or rationale provided for the examiner's opinion.

In a December 2010 addendum, a VA physician noted that the appellant's claims file was reviewed, but that there were no changes to the October 2010 opinion.

The October and December 2010 opinions are insufficient because there is an inadequate explanation provided for why an opinion could not be provided without resort to speculation.  The October 2010 examiner noted that service treatment records were not available for review.  However, the claims file (which includes the appellant's service treatment records ) was subsequently reviewed in December 2010, but the opinion nonetheless remained the same.  Furthermore, there was no specific consideration given to the evidence of treatment for back problems during periods of ACDUTRA and INACDUTRA in January 1984 and October 1987.  Also, the October and December 2010 opinions weigh neither for nor against the appellant's claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

In addition, no opinion was given as to the etiology of the diagnosed right hip disability.  In this regard, an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Thus, a remand is necessary to afford the appellant new VA examinations to assess the nature and etiology of his claimed back and leg disabilities.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The October 2010 VA examination report indicates that an electromyograph (EMG)/nerve conduction velocity (NCV) evaluation by Dr. Desilva was pending.  Also, a December 2010 addendum reflects that the EMG/NVC evaluation had been completed and that the report of the evaluation had been reviewed.  The addendum includes a statement that there were no additional comments or impressions to offer on the opinion offered by Dr. Desilva on October 8, 2010.

The report of the completed EMG/NVC study that was referenced in the December 2010 addendum is not currently in the claims file and the opinion that was apparently provided on October 8, 2010 by Dr. Desilva is similarly absent.  Thus, it appears that the VA medical records in the claims file are incomplete.  VA has a duty to obtain the missing records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify the name and location of any VA or private medical facility where he has received treatment for a back disability or a leg disability (to include, but not limited to, a hip disability and a neurologic disability of the lower extremities), to include the dates of any such treatment.

The appellant shall also be asked to complete authorizations for VA to obtain all records of his treatment/evaluation for a back disability or a leg disability (to include, but not limited to, a hip disability and a neurologic disability of the lower extremities) from any sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain any such records must be documented in the claims file. 

If the appellant fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the appellant shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

2.  Obtain and associate with the claims file the report of the EMG/NCV study that was performed by Dr. Desilva (as referenced in the October 2010 VA examination report and the December 2010 addendum), the opinion that was provided by Dr. Desilva in October 2010 (as referenced in the December 2010 addendum), and any sufficiently identified VA treatment records.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional VA or private medical records, schedule the appellant for a VA examination to determine the etiology of any current back disability.  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For each current back disability identified (i.e., any back disability diagnosed since June 2007), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current back disability had its onset during any period of ACDUTRA or INACDUTRA, was due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, or was an injury aggravated during a period of INACDUTRA, is related to the appellant's back problems during a period of ACDUTRA in January 1984, is related to his back problems during a period of INACDUTRA in October 1987, is related to his cumulative exposure to "Gs" while flying fighter jets with the Air National Guard, or is otherwise the result of a disease or injury incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA?

In formulating the above-requested opinions, the examiner must acknowledge and comment on all back disabilities diagnosed since June 2007, all instances of treatment for back problems in the appellant's service treatment records (including his treatment for back pain and spasms during a period of ACDUTRA in January 1984 and his treatment for back pain during a period of INACDUTRA in October 1987), the appellant's back injury in March 1999 while working as a commercial airline pilot, Dr. Callaway's June 2008 opinion, Dr. Jones' December 2008 opinion, and the appellant's contention that the cumulative exposure to "Gs" while flying fighter jets in the Air National Guard contributed to his current back disability.  The examiner must provide reasons for each opinion given. 

The examiner is advised that the appellant is competent to report his symptoms and history, and such statements by the appellant must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports regarding symptoms and continuity thereof, he or she must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional VA or private medical records, schedule the appellant for a VA examination to determine the nature etiology of any current leg disability (to include, but not limited to, any current hip disability and neurologic disability of the lower extremities).  All indicated tests and studies shall be conducted.  (This examination may be conducted in conjunction with the examination of the back if the examiner assigned is qualified to address both orthopedic and neurologic findings that may be made in such examinations.)

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For each current leg disability identified (i.e., any leg disability (to include, but not limited to, any hip disability and neurologic disability of the lower extremities) diagnosed since June 2007), the examiner shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current leg disability had its onset during any period of ACDUTRA or INACDUTRA, was a disease permanently aggravated beyond its natural progression during a period of ACDUTRA or was an injury permanently aggravated during a period of INACDUTRA, or is otherwise the result of a disease or injury incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA?

(b)  Is it at least as likely as not (50 percent probability or more) that the current leg disability was caused (in whole or in part) by a current back disability?

(c)  Is it at least as likely as not (50 percent probability or more) that a current leg disability was aggravated (made chronically worse) by a current back disability?

If any current leg disability was aggravated by a current back disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the appellant's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on all leg disabilities (including, but not limited to, any hip disability and neurologic disability of the lower extremities) diagnosed since June 2007.  The examiner must provide reasons for each opinion given. 

The examiner is advised that the appellant is competent to report his symptoms and history, and such statements by the appellant must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports regarding symptoms and continuity thereof, he or she must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the appellant is given opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

